Exhibit 31.3 CERTIFICATION I, Scott B. Paul, certify that: 1. I have reviewed this Amendment No. 1 to the annual report on Form 10-K of Hoku Corporation; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report.* Date: July 29, 2010 By: /s/ Scott B. Paul Scott B. Paul President and Chief Executive Officer ( Principal Executive Officer ) * Paragraphs 3, 4 and 5 of the form of certification are omitted because this Amendment No. 1 on Form 10-K/A does not include the information as to which such paragraphs relate.
